Docketing Statement for a Criminal Appeal
This docketingstatement must befiled by all appellants with the Clerk ofthe Fourth Cour\j^^^eals. 300Dolorosa, Suite
3200, San Antonio TX 78205 upon perfecting appeal. ^eeTEX. R. APP.P. 32.2.^j                   CGUHI Or
                                                                          T"i to . ocrvio^p/t.    SAn-i AI'-j'KatJ. o . i gita 5             ~762-'"2- -
Phone(2i'^) 52-^ - ->iS^                   Fax(^"-)       ^^                        SBK
E-mail address;
Whether counsel is appointed or retained            A,ppc tM        F)
                                                         NOTICE OF APPEAL

Date filed inthe trial court                     Date mailed to the trial court clerk, ifapplicable                            >g,- "2-^ -s

                                                           TRIAL COURT

Trial: o Jury fa Non-jury                                   Judge(s) who tried the case ivtat-issA
Is this appeal fiiDm apre-trial order? • Yes ^No            Ifyes, identify order
Date judgment/appealable order signed \i\.ol 2.0'^ Judge who signed the judgment/appealable order
Date sentence imposed/suspended tU'o            's       Filing date ofmotion for new triakarrot ofJudgmOTt,
orodier filing that affects the time for perfecting appeal vi I2.0 12.0'^         (, >a.|oa-t
Convicted offense(s) AG0EAv^Tcr>           Assult -                    Date ofoffense                                I
Defendant's plea; •Guilty • Not Guilty BNolocontendere. Terms ofplea bargain:
Punishment assessed         to-               l-f:> C.
Does this appeal involve the validity ofastatute, ordinance, or rule? 0 Yes p No Ifyes, identify
                                                     REPORTER'S RECORD

Date requested:                   ^                         Electronically recorded?       DYES          DNO
Length of trial or hearing in days:
Will there be an agreed record oran agreed statement ofthe case? OYES DNO .
Court reporter's name;_
         a.       o OFFICIAL or • SUBSTITUTE
         b.       Address and phone no.:
         c.       If substitute, name of official court reporter for trial court:
                                                   AFFIDAVIT OF INDIGENCE
 Datpfiled-. hi-f                     I   1""^                     Datecontest filed, if any:_                                     ^—
                                                                          oSUSTATNRn •OVERRULED                          • NO RULING
                                                   CERTIFICATE OF SERVICE
 As attomey ofrecord (or appellant pro se), Ihereby certify that acopy ofthis docket sheet has been served by first class
 mail or by fax, prior to filing, to all other parties to the judgment or order heing appealed.
 Date ' ? I       zo'C Attorney of Record (signature)
                                      2015 DEC-1 PH2-22
                                                        •c^
                                                                            0
                                                                            N
                                                                            03
                                       Wci'v! EHOTT^y
                                                  < Cj
          ^Ie                                           0                 ^